United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3272
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Jerimiah Quinn,                         *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: March 9, 2012
                                 Filed: March 14, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      In this direct criminal appeal, Jerimiah Quinn challenges the 188-month prison
term the district court1 imposed after Quinn pled guilty to a drug offense. Quinn’s
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence is unreasonable in light of the 18 U.S.C.
§ 3553(a) factors, because Quinn’s career-offender status--to which he stipulated in
his written plea agreement--overstates his criminal history, and because he has
mitigating circumstances.

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
       Upon careful review, we conclude that the district court did not impose an
unreasonable sentence: nothing in the record indicates the court overlooked or
misapplied a relevant section 3553(a) factor, gave significant weight to an improper
or irrelevant factor, or committed a clear error of judgment in weighing appropriate
factors. See United States v. Peck, 496 F.3d 885, 891 (8th Cir. 2007) (sentence within
Guidelines range is cloaked in presumption of reasonableness on appeal; to rebut
presumption, defendant must show that district court failed to consider relevant
§ 3553(a) factor, gave significant weight to improper or irrelevant factor, or
committed clear error of judgment in weighing appropriate factors); see also United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (appellate court
reviews sentencing decision for abuse of discretion, first ensuring that district court
committed no procedural error, and then considering substantive reasonableness of
sentence); United States v. Swehla, 442 F.3d 1143, 1145-46 (8th Cir. 2006) (where
defendant had, inter alia, agreed in plea agreement to career-offender classification,
rejecting defendant’s argument that sentence at top of Guidelines range was
unreasonable because it overstated his criminal history).2

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm
the judgment, and we grant counsel leave to withdraw, subject to counsel informing
Quinn about the procedures for seeking rehearing and petitioning for a writ of
certiorari.
                       ______________________________



      2
       In addition, we note that--to the extent the Anders brief may be construed as
challenging the district court’s decision not to grant Quinn a downward departure
under U.S.S.G. § 4A1.3(b)--that the decision is unreviewable. See United States v.
Phelps, 536 F.3d 862, 868 (8th Cir. 2008) (district court’s decision to deny downward
departure is unreviewable unless court had unconstitutional motive or erroneously
thought it was without authority to grant departure).
                                          -2-